DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 7/22/2022 is acknowledged and fully considered.
Status of Application, Amendments, And/Or Claims
The amendments of claims 10 and 23 and the addition of claim 32 have been made of record.
Claims 26 is canceled.
Claims 10, 13-25 and 27-32 are pending and under examination.
EXAMINER’S COMMENT
Claim Rejections - 35 USC § 112-withdrawn

The rejection of claim 23 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in view of applicant’s amendments to claim 23 by deleting amino acid substitutions N7H, N18D, D32E, Y64C, F85L, E90G, K101R and N114S.
Claim Rejections - 35 USC § 112-withdrawn
The rejection of claims 10 and 13-25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement in view of applicant’s amendments to claim 10 which now requires a mutated FGF1 comprising 95% sequence identity to SEQ ID NO:10, and retaining the N7H, N18D, D32E, Y64C, F85L, E90G, K101R, and N114S.
Conclusion
Claims 10, 13-25 and 27-32 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646